This is an appeal from the Cuyahoga County Court of Common Pleas. This case must be dismissed because this court lacks jurisdiction because the notice of appeal was not filed on time.
Plaintiff-appellant Kandice Kiss sued Tafline Kiss and Allstate Insurance Company. Both defendants filed for summary judgment and both motions were granted in an entry dated February 12, 1982. The entry specifically provided, "No just cause for delay."
Counsel for both parties argue that they were not informed of the finality of this order. Indeed, counsel for appellee Allstate filed a motion to dismiss on March 8, 1982, which was granted on March 30, 1982. Appellant filed a notice of appeal on April 28, 1982. Because the entry of February 12, 1982 was, by its terms, a final appealable order under Civ. R. 54(B), the notice of appeal was not filed on time. This court has no jurisdiction and must therefore dismiss this appeal.
Before dismissing, however, we must point out that there is no requirement under the Civil Rules requiring courts to serve copies of final orders on the parties involved in the action. This rule is inequitable and works a hardship far in excess of any burden which would be imposed by amending the rules to require service of final orders on the parties.
Nonetheless the rules are as they are, and therefore this appeal is dismissed at appellant's costs.
Appeal dismissed.
DAY, P.J., and PARRINO, J., concur.
GREY, J., of the Fourth Appellate District, sitting by assignment in the Eighth Appellate District. *Page 239